Citation Nr: 1035424	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for status post discectomy with occasional positional 
pain (claimed as cervical spine condition).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia, that implemented the Board's grant of service connection 
for a cervical spine disability and assigned an initial 10 
percent disability rating.

The Veteran expressed disagreement with the assigned disability 
rating.  In March 2008, the Board, in pertinent part, remanded 
the issue so that the Veteran could be issued a Statement of the 
Case.  A Statement of the Case was issued an in February 2009, 
the Veteran filed a substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran asserts that his cervical spine disability is more 
disabling than reflected by the currently assigned 10 percent 
disability rating.  In his February 2009 Appeal To Board Of 
Veterans' Appeals (VA Form 9), he argued that he should be 
assigned at least a 60 percent disability rating because he had 
experienced incapacitating episodes having a total duration of at 
least six weeks during the preceding 12 months.

A letter from the Veteran's private physician, G. K., M.D., dated 
in January 2009, shows that it was indicated that the Veteran was 
incapacitated by his pain approximately one week in every six.  
Dr. K. did not explain what was meant by being incapacitated.

A VA examination report dated in April 2009 shows that the 
Veteran was said to experience flare-ups of his symptoms at least 
once or twice a week, during which his pain would go up to 10 on 
a scale of 10.  The VA examiner also indicated that there was no 
incapacitation.  The examiner did not comment on the January 2009 
opinion of Dr. K. which suggested there was incapacitation.

The Veteran's cervical spine disability is rated under Diagnostic 
Code 5241 which provides the rating criteria for spinal fusion 
and Diagnostic Code 5243 which provides the rating criteria for 
intervertebral disc syndrome.  Under Diagnostic Code 5243, a 10 
percent disability rating is assigned where there are 
incapacitating episodes having a total duration of at least one 
week, but less than two weeks during the preceding twelve months.  
A disability rating of 20 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  A disability rating of 40 percent is 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of least four weeks but less 
than six weeks during the past 12 months.  The highest disability 
rating of 60 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  

As it is unclear whether the Veteran actually experiences 
incapacitating episodes as defined in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and if so the extent of such incapacitating 
episodes, the Board finds that another VA examination of the 
Veteran should be scheduled.  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

 Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
VA orthopedic and neurologic examination to 
identify the current levels of functional 
impairment arising from his service-connected 
cervical spine disability. The claims file 
and a copy of this Remand must be made 
available to the examiner(s) for review 
before the examinations.  All tests and 
studies deemed helpful should be conducted in 
conjunction with the examinations.

The examiner is asked to address the 
following:

(a) Provide the range of motion of cervical 
spines (extension, forward flexion, left and 
right lateral flexion and left and right 
rotation), expressed in degrees.

(b) Determine whether the neck exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorders and, if feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination should 
also, if feasible, be portrayed in terms of 
the degree of additional range of motion loss 
due to pain on use or during flare-ups.

(c) Identify any associated neurological 
deformities associated with the service-
connected cervical spine disorder.  The 
severity of each neurological sign and 
symptom should be reported.

(d) State whether the Veteran has 
intervertebral disc syndrome.  If so, state 
whether intervertebral disc syndrome results 
in incapacitating episodes, and if so, the 
duration of the episodes over the preceding 
12 months should be reported.

The examiner should note that for VA purposes 
an incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  It is requested 
that the examiner discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence, to include the 
January 2009 opinion of G. K., M.D. 

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on the his 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

